DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued Examination (RCE) filed on June 2, 2021 for application 14955716.           
	
Acknowledgements

Claims 1-3, 5-6, 9 and 18 are pending.
Claims 1-3, 5-6, 9 and 18 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 06/2/2020 has been entered.

Response to Arguments

In response to Applicant’s arguments under 35 USC § 103, Applicant argues that the cited references do not disclose "identifying, by the service provider computer, based at least in part on the access credentials, the device identifier, and a primary function of the machine-to- machine device, the primary function unrelated to communicating with other electronic devices, a policy set relevant to the machine-to-machine device, the policy set indicating a list of transactions that are allowed for the machine-to-machine device based at least in part on the determined device type, certain resource types that are allowed for the machine-to-machine device, and certain merchants with which transactions are allowed to be conducted with the machine-to-machine device."  Examiner respectfully disagrees as primarily Kwon discloses a method described in paragraph 0066 to dynamically filter a list of mobile widget applications that are available for installation based upon corresponding mobile device attributes. Once the user logs into the mobile wallet application and connects with the TSM system, the TSM system receives a request which is relayed to a rules engine within the TSM system that eventually queries the user account for equipment information, MNO, SP accounts, and any other relevant information. Now based on the mobile device attributes such as the mobile network provider, financial institutions associated with the contactless card applets stored, mobile device manufacturer, mobile device hardware specifications, a filtered list of downloadable applications from the TSM system may be displayed to the mobile device. TSM system may dynamically filter the list of available applications based upon the mobile device attributes described above. Examiner believes that the added language in Claim 1 “the policy set indicating … certain resource types that are allowed for the machine-to-machine device, and certain merchants with which transactions are allowed to be conducted with the machine-to-machine device” is disclosed by Dua in paragraph 0320 in which the number of credentials that can be linked to a profile limited by storage and other hardware constraints imposed by the device. The wallet application may enforce certain rules for profiles, such as only allowing one payment method to be linked per profile; other rules could include, only allowing one retailers coupons/certificates to be linked to a single profile. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dua et al. (US 2014/0297438 A1) in view of KWON et al. (US 2012/0172026 A1) in further view of Fisher (US 2013/0024280 A1)
Regarding Claims 1 and 18, Dua discloses a method comprising: 
- receiving, at a service provider computer from a user device, a request to provision a machine-to-machine device separate from the user device, the request including a device identifier associated with the machine-to-machine device, the user device having established a first connection with the machine-to-machine device and having established a second connection with the service provider computer, the machine-to-machine device configured to interact with at least one collection device independent of human interaction via a third connection (¶0044-¶0046, ¶0057-¶0059)
- determining, by the service provider computer, based at least in part on the user device, access credentials (¶0058)
- determining, based on the device identifier, a device type associated with the machine-to-machine device by locating the device type in a device database using the device identifier (¶0064)
- the policy set indicating … certain resource types that are allowed for the machine-to-machine device, and certain merchants with which transactions are allowed to be conducted with the machine-to-machine device (¶0320)
- determining, by the service provider computer, from the access credentials, at least one access credential to be associated with the device identifier (¶0058-¶0059)
-providing, by the service provider computer via the second connection, the at least one access credential […] to the user device (¶0063-0064)

Dua does not disclose: receiving, at a service provider computer from a [user device] and identifying, by the service provider computer, [based at least in part on the access credentials and the device identifier], and a primary function of the machine-to-machine device, the primary function unrelated to communicating with other electronic devices, a policy set relevant to the machine-to-machine device, the policy set indicating a list of transactions that are allowed for the machine-to-machine device based at least in part on the determined device type. 
KWON however discloses:
 receiving, at a service provider computer from a [user device] (¶0035, ¶0052, ¶0057, ¶0068) and
 identifying, by the service provider computer, [based at least in part on the access credentials and the device identifier], and a primary function of the machine-to-machine device, the primary function unrelated to communicating with other electronic devices, a policy set relevant to the machine-to-machine device, the policy set indicating a list of transactions that are allowed for the machine-to-machine device based at least in part on the determined device type (¶0068, ¶0070).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Dua to include receiving, at a service provider computer from a [user device] and identifying, by the service provider computer, based at least in part on the access credentials and the device identifier, and a primary function of the machine-to-machine device, the primary function unrelated to communicating with other electronic devices, a policy set relevant to the machine-to-machine device, the policy set indicating a list of transactions that are allowed for the machine-to-machine device based at least in part on the determined device type, as disclosed in Kwon, in order to provide a method to provision a wallet application in order to make wallet function more convenient to owners of the mobile device (see KWON ¶0006).
The combination of Dua and KWON do not disclose providing, by the user device and, via the first connection, [the at least one access credential] and the policy set to the machine-to-machine device, the at least one access credential and the policy set being stored on the machine-to-machine device and receiving, by the service provider computer and from the machine-to-machine device, a transaction request associated with a transaction conducted between the machine-to- machine device and the collection device via the third connection and using the at least one 2 KILPATRICK TOWNSEND 73265569 1Appl. No. 14/955,716PATENTAmdt. dated July 31, 2020Reply to Office Action of April 3, 2020access credential, the transaction being  a transaction of the list of transactions included in the policy set.

Fisher however discloses:
providing, by the user device and, via the first connection, [the at least one access credential] and the policy set to the machine-to-machine device, the at least one access credential and the policy set being stored on the machine-to-machine device (¶0022, ¶0113, ¶0114).
receiving, by the service provider computer and from the machine-to-machine device, a transaction request associated with a transaction conducted between the machine-to- machine device and the collection device via the third connection and using the at least one 2 KILPATRICK TOWNSEND 73265569 1Appl. No. 14/955,716PATENTAmdt. dated July 31, 2020Reply to Office Action of April 3, 2020access credential (¶0114),  the transaction being  a transaction of the list of transactions included in the policy set (¶0006, ¶0028, ¶0114)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Dua/KWON to include providing, by the user device and, via the first connection, [the at least one access credential] and the policy set to the machine-to-machine device, the at least one access credential and the policy set being stored on the machine-to-machine device and receiving, by the service provider computer and from the machine-to-machine device, a transaction request associated with a transaction conducted between the machine-to- machine device and the collection device via the third connection and using the at least one 2 KILPATRICK TOWNSEND 73265569 1Appl. No. 14/955,716PATENTAmdt. dated July 31, 2020Reply to Office Action of April 3, 2020access credential,  the transaction being  a transaction of the list of transactions included in the policy set, as disclosed in Fisher, in order to provide a system for configuring a mobile communication device to perform transactions using a second communication channel that is different from a first communication channel (see Fisher ¶0006).
Regarding Claim 2, KWON discloses providing from the machine-to-machine device to the at least one collection device, a request to authorize a transaction conducted between the machine-to-machine device and the at least one collection device, the request including the at least one access credential; and receiving an authorization response from the at least one collection device (¶0044) 
Regarding Claim 3, Dua discloses wherein the transaction includes a request from the machine-to-machine device for a resource managed by the at least one collection device (¶0113-¶0119)
Regarding Claim 5, KWON discloses wherein the second connection between the user device and the service provider computer is established based on determining, by the user device, that the machine-to-machine device is to be provisioned (¶0060-¶0063)
Regarding Claim 6, KWON discloses wherein the first connection between the machine-to-machine device and the service provider computer is established based on detecting a network address associated with the device identifier, wherein the at least one access credential is provided to the machine-to-machine device at the network address (¶0060-¶0063)
Regarding Claim 9, Dua discloses receiving an indication that the at least one access credential is no longer valid; generating, from the access credentials, a second access credential to be associated with the device identifier; and providing the second access credential to the machine-to-machine device (¶0057-¶0059)



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685